Judgment unanimously affirmed. Memorandum: The court properly denied defendant’s motion to suppress. The record establishes that defendant was not so intoxicated that he was unable to comprehend the Miranda warnings (see, Miranda v Arizona, 384 US 436) he was given and that he knowingly and voluntarily waived his rights (see, People v Schompert, 19 NY2d 300, 305-307, cert *916denied 389 US 874; People v Williams, 147 AD2d 515, 516; People v Perry, 144 AD2d 706). We also conclude that the verdict was supported by the weight of the evidence and that the evidence was legally sufficient (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from judgment of Erie County Court, Lomanto; J. — assault, first degree.) Present — Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.